It has been made known to this court that appellant has applied to the Governor of the state for a pardon, commutation, or parole. Such action upon the part of appellant amounts to an abandonment of the appeal. An appellant cannot invoke the judgment of this court upon the merits of his appeal, and while such appeal is pending apply to the Governor of the state for a pardon, commutation, or parole; such action is simply trifling with this court and will not be permitted. It having been made known to us that the appellant in this case has applied to the Governor of the state for a pardon, commutation, or parole, the appeal is dismissed.
DOYLE, JUDGE, concurs.
Judge Richardson presided at the trial of this case in the court below, and took no part in the consideration or disposition of the case in this court. *Page 638